Citation Nr: 1016788	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-32 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to 
January 1971.  He also had service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina

In April 2009, the Board remanded the Veteran's claim for 
additional development.


FINDING OF FACT

The Veteran does not have a back disability that is 
attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to arrive at a decision as to the claim on appeal has 
been accomplished.  Through a March 2006 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By a later March 2006 
letter, the RO provided the Veteran with the general criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board also finds that the initial March 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The RO attempted to obtain the Veteran's 
service treatment records (STRs) from the National Personnel 
Records Center (NPRC).  However, the NPRC informed the RO 
that the STRs were unavailable because they were likely 
destroyed by fire.  As for records that may have been created 
by his reserve unit, the RO received a response that no 
records were available-that they were given to the Veteran 
when he left the reserve unit.  In an August 2006 report of 
contact it was noted that the Veteran reported that he had 
some service medical records, but when asked later, he said 
that he had no records.  Further efforts to obtain the 
Veteran's STRs would be futile.  See 38 C.F.R. § 3.159(c)(2).  
The Veteran identified the Columbia VA Medical Center (VAMC) 
and Lexington Medical Center as treatment providers.  
Available records from those facilities were obtained.  
Significantly, the Veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

Additionally, in November 2009 the Veteran was afforded a VA 
examination, the report of which, as amended in December 
2009, is of record.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA opinions obtained in this case are 
sufficient as they are predicated on consideration of the 
private and VA medical records in the Veteran's claims file, 
as well as examination findings.  They consider the 
statements of the Veteran, and provide a rationale for the 
opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  Analysis

In an April 2006 statement, the Veteran contends that he has 
experienced back pain for more than twenty years.  
Specifically, he attributes his claimed disability to his 
work as a heavy equipment operator while in military service.  
At an October 2008 hearing, the Veteran stated that, although 
he did not have a back injury in service, he frequently 
sought treatment for back pain in service.  Hearing 
Transcript at 3, 7.  Thus, the Veteran contends that service 
connection is warranted for a back disability.

As an initial matter, every Veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b).  The regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports and that a history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  See 
38 C.F.R. §§ 3.304(b)(1); Crowe v. Brown 7 Vet. App. 238, 245 
(1994).  Here, a June 1968 Record of Induction submitted to 
the record by the Veteran includes a comment that the Veteran 
experiences occasional, slight back pain.  However, the Board 
finds that this comment regarding a history of symptoms does 
not constitute a "note" of a pre-existing condition 
pursuant to 38 C.F.R. § 3.304(b)(1); thus, the Veteran is 
presumed to have been in sound condition when he entered 
active military service in January 1969.

Additionally, in a November 2006 statement, the Veteran 
contends that he served for 24 years.  The Board notes that, 
under VA laws and regulations, and for benefits purposes, a 
Veteran is a person who served in the active military service 
and who was discharged or released from active service under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2009).  Active military 
service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty and any period of inactive duty training during which 
the individual concerned was disabled from an injury incurred 
or aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(West 2002); 38 C.F.R. § 3.6(a) (2009).  ACDUTRA is full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. 
§ 3.6(c) (2009).  Inactive duty training is duty other than 
full-time duty prescribed for reserves.  38 U.S.C.A. 
§ 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2009).  Therefore, 
as noted above, the Veteran had active military service for 
VA purposes from January 1969 to January 1971 with several 
periods of ACDUTRA and inactive duty training with the Army 
Reserve between January 1969 and February 1999.

The RO attempted to obtain the Veteran's medical records from 
his Army Reserve unit; however, no records could be produced 
by the unit.  In October 2006, the RO's letter requesting 
records was returned by the Veteran's former Army Reserve 
unit with a note that the Veteran was given his records when 
he left the unit.  In an August 2006 phone conversation, the 
Veteran indicated that he did have some medical records from 
his period in the Army Reserve; however, in a September 2006 
phone conversation, the Veteran indicated that he did not 
have any medical records.  In December 2007, the Veteran 
submitted a statement from an Army Reserve comrade that 
indicates the Veteran's associate was with the Veteran at the 
time of his retirement, and he did not observe the Veteran 
leave with any military documents.  In April 2009, the Board 
remanded the Veteran's claim for additional development.  At 
the time of the April 2009 remand, the evidence of record 
made it unclear whether the Veteran had service in the South 
Carolina National Guard or in the Army Reserve; thus, the 
remand instructions directed the AOJ to "re-contact the 
Veteran's National Guard unit to obtain records regarding the 
Veteran's service." However, the South Carolina National 
Guard indicated in a July 2009 letter that the Veteran had 
never been a member of the South Carolina National Guard.

As such, the Board finds that all reasonable attempts to 
obtain the Veteran's Army Reserve records have been 
undertaken and further efforts would be futile. The Board 
notes that VA has heightened duties when the Veteran's 
medical records are missing.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  However, the case law does not establish a 
heightened benefit-of-the-doubt standard, only a heightened 
duty of the Board to consider applicability of the benefit-
of-the-doubt doctrine, to assist the claimant in developing 
the claim, and to explain its decision.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

A review of the Veteran's post-service medical records 
reveals several instances in which the Veteran sought 
treatment for low back pain; however, the earliest evidence 
is a September 2001 record from the Columbia VAMC that 
indicates low back pain that started in the 1960s.  No 
diagnosis was provided to account for the Veteran's low back 
pain.  In August 2002, the Veteran again sought treatment for 
pain, but denied experiencing chronic low back pain.  He did 
indicate that his back pain was worse while working as a 
heavy equipment operator.  Again, no diagnosis was provided 
to account for the Veteran's low back pain.  In June 2003, 
the Veteran sought treatment for slight, left low back pain 
at Lexington Medical Center that appeared to be attributed to 
the Veteran's gastroesophageal reflux disease.  An August 
2007 x-ray report from Lexington Medical Center indicates a 
finding of mild lumbar degenerative changes at vertebrae L4-
5.

In support of his claim, the Veteran submitted a June 2006 
letter from the commander of the Veteran's former Army 
Reserve unit that indicates no retirement physical was 
undertaken when the Veteran retired from the Reserves and 
that the Veteran underwent alternate physical training while 
in the Reserves due to problems with his back and legs.  (A 
person is competent to testify as to that which he or she 
personally observed.  See Layno v. Brown, 6 Vet. App. 465, 
471 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The statements of the Veteran's former commander 
are, therefore, probative of the Veteran's symptoms.  
However, the Veteran's commander is not competent to provide 
a probative opinion on a medical matter such as the diagnosis 
or etiology of a current disability.)

In November 2009, the Veteran was afforded a VA examination 
in connection with this claim.  The examiner reviewed the 
claims file and examined the Veteran.  At the examination, 
the Veteran reported that he began having low back pain in 
service.  The Veteran attributed his low back pain to his 
duties as a heavy equipment operator in service and indicated 
that his post-service occupation has also been as a heavy 
equipment operator.  An x-ray report reviewed at the 
examination indicated degenerative disc disease at vertebrae 
L4-5 and the examiner diagnosed the Veteran with degenerative 
disc disease of the lumbar spine.  In regard to the etiology 
of the Veteran's disability, the examiner opined:

At the present time, I believe it is less 
likely than not that the patient's 
chronic residual low back pain is related 
to his active duty service.  The reason I 
have come up with this conclusion is that 
he was in the service for an approximate 
three[-]year period in the late 60s and 
early 70s. . . .  Then, it seems that he 
has had a big gap in care after military 
discharge where there is not a continuity 
of care for several years, and I believe 
that the degenerative process he has in 
his lumbar spine has occurred in the 35-
40 years since military discharge as 
opposed to being present during that 
three[-]year period while in service.

In December 2009, after reviewing the Veteran's June 1968 
Record of Induction, the examiner concluded:

My previous opinion is completely 
unchanged.  Evidently at the record of 
induction in June of 1968 he did have 
some low back pain upon entrance into the 
military. . . .  At the present time I 
believe it is less likely than not that 
the patient's low back condition was 
aggravated by his being in the service.  
First of all, the patient denied having 
low back pain to me before entering the 
Service and states that the onset of his 
symptoms was present and began while in 
the military.  Secondly, as I stated 
above, the patient spent 3 years in the 
Service without any significant focal 
trauma like that of a fracture which 
predisposed him to degenerative 
abnormalities in the future.  I believe 
that his symptoms and residual disability 
in reference to his lumbar spine that I 
described above are degenerative in 
nature, and I believe it is clear that 
the degenerative process has occurred 
over the last almost 40 years since 
military discharge as opposed to them 
occurring during a 2- to 3-year period 
back in the late 1960s and early 1970s 
while in the Service.

The Board finds that the November 2009 examiner provided a 
well-reasoned opinion, supported by the evidence of record, 
in which he did not attribute the current degenerative 
process to the Veteran's period of active military service.  
Thus, without competent medical evidence attributing the 
Veteran's back disability to his active military service, 
service connection is not warranted.  See 38 C.F.R. § 3.304.

Additionally, the Board notes that there is no objective 
evidence that arthritis manifested to a compensable degree 
within one year of the Veteran's separation from active 
military service.  Thus, service connection is not warranted 
on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

While the Board does not doubt the sincerity of the Veteran's 
belief that his back disability is related to his period of 
active military service, as a layperson, without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as the diagnosis or etiology of a current disability.  
See Espiritu, 2 Vet. App. at 494.  The VA examiner clearly 
took into account the Veteran's complaints and contentions 
and arrived at medical conclusions contrary to the claims.  
The Board relies on the examiner's opinions as they are based 
on a review of the evidence and the Veteran's assertions and 
because of his expertise.

As for the Veteran's reserve service, it is clear that he has 
participated in periods of ACDUTRA and inactive duty 
training.  Nevertheless, there is no suggestion that either 
arthritis or disc disease is due to disease or injury that 
began during ACDUTRA or injury that occurred during inactive 
duty training.  Even the Veteran has reported that he had no 
specific injury.  From what the VA examiner concluded, it is 
reasonable to infer that the Veteran was developing the 
degenerative process even while a member of a reserve 
component, but the salient point to be made is that the 
evidence does not link the onset or aggravation to any period 
of qualifying service.  

For the foregoing reasons, the Board finds that the claim of 
service connection for a back disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for a back disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


